 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10   LAMONT HOWARD,                    )
                                       )
11             Petitioner,             )
                                       )           3:16-cv-00665-HDM-CBC
12        v.                           )
                                       )
13   HAROLD WICKHAM, et al.            )           ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16        Petitioner’s motion for extension of time (ECF No. 39) is
17   GRANTED.   Petitioner shall have until December 10, 2018, to file a
18   reply to respondents’ opposition to petitioner’s motion for discovery.
19        IT IS SO ORDERED.
20        DATED: This 4th day of December, 2018.
21
22                                  _________________________________
                                    HOWARD D. MCKIBBEN
23                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28
